In a proceeding pursuant to Social Services Law § 384-b to terminate the father’s parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition of the Family Court, Dutchess County (Sammarco, J.), entered December 29, 2009, which, upon a decision of the same court dated September 23, 2009, made after a fact-finding hearing, found that he permanently neglected the subject child, in effect, terminated his parental rights, transferred the guardianship and custody of the child to the Dutchess County Department of Social Services, and authorized the Dutchess County Department of Social Services to consent to the adoption of the child without the consent of or further notice to the father.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing established, by clear and convincing evidence, that for a period of more than four years following the placement of the subject child with an authorized agency, the father failed to plan for the future of the child, although physically and financially able to do so, notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136, 143 [1984]; Matter of Hannan Nicolas G. [Jose G.], 78 AD3d 832 [2010]; Matter of Daniel A.G. [Jose Ricardo G.], 78 AD3d 831 [2010]; Matter of Michael T.M. [Steven M.], 74 AD3d 812, 813 [2010]; Matter of Teshana Tracey T. [Janet T.], 71 AD3d 1032, 1033 [2010]; Matter of Arthur C., 66 AD3d 1009, 1011 [2009]; Matter of Ailayah Shawneque L., 40 AD3d 1097, 1098 [2007]; Matter of Craig Robert B., 21 AD3d 412, 413 [2005]). Skelos, J.P., Dickerson, Austin and Cohen, JJ., concur.